Citation Nr: 0607302	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  04-05 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for an eye disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to November 
1980 and August 1981 to March 1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 2003 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  In September 1999, the RO denied service connection for 
an eye disorder.  The veteran disagreed, but did not respond 
to the March 2000 statement of the case.

2.  Since the September 1999 decision denying service 
connection for an eye disorder, the additional evidence, not 
previously considered, is cumulative and does not raise a 
reasonable possibility of substantiating the claim.

3.  The veteran does not have a hearing loss disability, as 
defined by VA.


CONCLUSIONS OF LAW

1.  The additional evidence received since the September 1999 
RO decision is not new and material; thus, the requirements 
to reopen the veteran's claim of entitlement to service 
connection for an eye disorder have not been met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 
(2005).

2.  Service connection is not warranted for a hearing loss 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection is warranted for 
bilateral hearing loss and an eye disorder.  The Board finds 
that the notice requirements have been satisfied by virtue of 
a letter sent to the veteran in April 2003.  The content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  Further, 
the RO asked him to submit any evidence in his possession 
that pertains to the claim.  The RO has contacted all of the 
medical agencies listed by the appellant.  Further, the 
veteran has been provided VA examination.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  

Reopening of a claim for service connection for an eye 
disorder

Service connection for an eye disorder was previously denied 
by the RO in a September 1999 rating decision.  The veteran 
disagreed, but did not respond to the March 2000 statement of 
the case.  Thus, the September 1999 rating decision is final.  
In such cases, it must first be determined whether or not new 
and material evidence has been submitted such that the claim 
may now be reopened.  38 U.S.C.A. §§ 5108, 7105.

New evidence means existing evidence not previously submitted 
to agency decisionmakers; and material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2005).

Evidence of record at the time of the prior denial in 
September 1999 included the service medical records that 
showed at entry upon active duty he had defective vision.  
The diagnoses included refractive error and myopia.  He was 
prescribed glasses at different times during service.  Post 
service records include a June 1999 VA examination report 
which included a diagnosis of glaucoma suspect.  A July 1999 
addendum showed that the veteran returned for additional 
diagnostic testing which revealed normal visual fields.  

In March 2003, the veteran filed an application to reopen his 
claim for service connection for an eye disorder.  In the 
August 2003 decision, the RO determined that new and material 
evidence had not been submitted to warrant reopening the eye 
claim.  

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).    

Pertinent evidence associated with the claims file since the 
RO's September 1999 decision includes the veteran's 
statements, as well as reports of VA examination and 
treatment records.  For reasons explained below, the Board 
finds that this evidence is not new and material.

The veteran's written statements regarding his eye disorders 
are sparse, for the most part.  He doesn't add anything to 
his earlier statements.  They are in essence cumulative and 
redundant.  The veteran continues to suggest that he has a 
chronic eye disorder that had its onset during military 
service.  However, the Court has held that lay assertions of 
medical causation cannot suffice to reopen a claim under 
38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

The medical records were not part of the record at the time 
of the September 1999 decision.  However, for the most part 
these records are unrelated to his claim.  While these 
records show current diagnoses of eye disorders, these 
records do not contain any medical opinion of a nexus between 
an eye disorder and his military service.  The evidence 
consists primarily of records of treatment many years after 
service that does not indicate in any way that any eye 
condition is service connected.  Such evidence is not new and 
material evidence upon which the claim may be reopened.  Cox 
v. Brown, 5 Vet. App. 95 (1993).

As new and material evidence has not been submitted, the 
application to reopen the claim for service connection for an 
eye disorder is denied.

Service connection for hearing loss

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.

If a condition noted during service is not shown to be 
chronic, continuity of symptoms sufficient to establish the 
chronic character of the condition after service must be 
present for an appropriate grant of service connection.  
38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g., sensorineural hearing loss) which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

The threshold for normal hearing is from 0 to 20 decibels; 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

In regard to hearing loss disability, the record does not 
support a conclusion that the veteran has current disability, 
that is, an impairment in earning capacity as the result of 
the claimed disease or injury as set forth in 38 C.F.R. 
§ 4.1.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995); Chelte v. Brown, 
10 Vet. App. 268, 271 (1997). 

Service medical records show that the veteran's hearing was 
tested on several occasions and his hearing was within normal 
limits.  At VA examination in June 1999, speech audiometry 
revealed speech recognition ability of 96 percent in each 
ear.  Further, the pure tone threshold test results do not 
meet the regulatory definition for hearing loss disability.  
The puretone thresholds at the frequencies of 500, 1000, 
2000, 3000, and 4000 hertz were 15, 15, 15, 15, and 25, in 
the right ear, respectively, and 15, 15, 10, 10, and 20, 
respectively, in the left ear.  In May 2003 a VA audiologist 
noted that the veteran's audiometrics indicated that his 
hearing was within normal at all test frequencies with the 
exception of 6 and 8 kilohertz in the left ear.  VA does not 
consider puretone thresholds at 6 and 8 kilohertz in 
determining the presence of hearing loss disability.  
Accordingly, the preponderance of the evidence is against the 
claim for service connection for a hearing loss disability.




ORDER

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for an eye 
disorder, and the appeal is denied.

Service connection for hearing loss is denied.


REMAND

The veteran claims that he was exposed to excessive noise 
from airplane engines during military service.  He has 
reported that he was a security policeman on the flight line.  
The record shows that he is receiving VA treatment for 
complaints of tinnitus.  The Board finds that a medical 
opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for the 
appropriate examination to determine the 
nature and etiology of his tinnitus.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner should 
provide opinion as to whether the 
veteran's tinnitus is at least as likely 
as not (that is, a probability of 50 
percent or better) related to his 
military service.  

2.  If the benefits sought on appeal 
remain denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


